DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, polishing a first region of the wafer with the first polishing pad (which is larger than the wafer), polishing a second region of the wafer with the second polishing pad (which is smaller than the wafer), and the first and second regions being non-overlapping must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 11, 13-15, and 17-20 are objected to because of the following informalities:  
Claim 11 - a semicolon should be inserted at the end of line 4.
Claims 13-15 and 17-20 should recite “The method of” in the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the second region does not overlap the first region as the first region is the entirety of the wafer because it is polished with a pad with a greater diameter than the wafer.

Allowable Subject Matter
Claims 1-6, 8-10, and 16 are allowed.
Claims 11-15 and 17-20 are objected to as noted above, but would be allowable if rewritten to overcome the aforementioned Objections.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination neither anticipates nor renders obvious the limitations of claims 1, 11, and 16.  Specifically, the prior art does not teach a support for a wafer, and rotating the support about a second axis which is perpendicular to an axis of rotation of a polishing pad in order to bring the wafer into a position to be polished by a second polishing pad.  As seen in Applications 13706506 (now Patent 9718164) and 15652436 (now Patent 10357867), the prior art teaches wafer supports which may rotate about an axis of rotation which is parallel with the axes of rotation of polishing pads.  Specifically, Matsukawa teaches a configuration such as this.  Ishikawa teaches a wafer support which may rotate about an axis which is perpendicular to a rotational axis of a polishing pad, however, the wafer support is merely a transfer support which does not support the wafer during polishing processing.  It merely brings it into position to be retained by a different wafer support, i.e. it does not bring the wafer into contact with a second polishing pad or support the wafer during polishing of the first polishing pad.  For at least these reasons, and along with the other limitations, the claims are allowable (or would be if amended to overcome the Objections) over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723